MEMORANDUM **
Gregory Yoo Baik Nagao, a native and citizen of South Korea, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law, Hughes v. Ashcroft, 255 F.3d 752, 755 (9th Cir.2001), and we deny the petition for review.
Petitioner’s contention that he became a United States citizen at the time of the passage of the Child Citizenship Act of 2000, 8 U.S.C. § 1431, even though he was over 18 years old at the time the law was enacted, is foreclosed. Id. at 760.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.